Morton, J.
It does not appear from the record whether the copy of the proceedings before the trial justice on which the defendant was tried in the Superior Court was upon one paper or upon separate pieces of paper. If it was upon one paper, the attestation at the end was cleárly sufficient, and would apply to the entire record preceding it. Commonwealth v. Hogan, 11 Gray, 313. Commonwealth v. Ford, 14 Gray, 399. Commonwealth v. Barry, 115 Mass. 146. Commonwealth v. Wait, 131 Mass. 417. If the copy of the complaint and that of the warrant were upon one paper, and the copy of the rest of the proceedings was upon another, which is the most that the defendant could fairly claim, that will not avail him. The copies manifestly related to one and the same case, and together satisfactorily showed that they were transcripts of the proceedings before the trial justice. The complaint and warrant were certified by the justice to be true copies, and the copy of the rest of the proceedings was certified by him to be a true copy of the record. The whole of the copy of the record was therefore certified to. It was not necessary to certify separately to the copy of the record of the judgment. Commonwealth v. Wait, ubi supra.

Judgment affirmed.